Citation Nr: 0804490	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right humerus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
status post vascular injury of the innominate artery.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, 
	Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to December 
1983.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from November 2000 and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Los Angeles, California, and Oakland California, 
respectively.  Jurisdiction is with the RO in Oakland 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's January 2003 and August 2004 substantive 
appeals he requested a hearing before a member of the Board.  
The RO scheduled a hearing in March 2007, rescheduled in July 
2007, at the veteran's request, rescheduled again in November 
2007, again at the veteran's request.  He failed to appear at 
the November 2007 hearing. 

A letter from the veteran's representative, postmarked after 
the date of the November 2007 scheduled hearing, indicates 
that the veteran was unable to attend the hearing for medical 
reasons.  A letter from the veteran's primary care VA 
physician, dated in November 2007, states that the veteran 
was unable to attend the November hearing due to pain in his 
upper extremity which affected his mobility.  

Once a hearing before the Board is scheduled, a hearing will 
be rescheduled upon request by the veteran received within 60 
days of the letter notifying him of the original date or 
received not later than two weeks prior to the scheduled 
date.  38 C.F.R. § 20.702(c).  Such request need not state 
the reason for the request, but only one such request will be 
granted.  Id.  

In cases such as this, where the veteran failed to appear at 
a scheduled hearing without a grant for a new hearing date, 
the effect is as if the hearing request had been withdrawn.  
38 C.F.R. § 20.702(d).  Another hearing will only be 
scheduled if a motion setting forth the reason for failure to 
appeal is submitted within 15 days of the hearing for which 
the veteran failed to appear, and then only if good cause is 
shown for the failure to appear.  Id.  

Here, the veteran's physician indicated that the veteran 
suffered pain in his upper extremity limiting his mobility 
and rendering him unable to attend the hearing.  Pain of an 
upper extremity just crosses the threshold of good cause for 
failing to attend a hearing, however, in this instance, the 
Board finds that good cause has been demonstrated and the 
veteran should be afforded another opportunity for a hearing 
before a member of the Board.  

The Board must clearly note that the veteran has failed to 
attend numerous hearings schedule by the RO.  In this regard, 
the Board can not ignore the history of this case and the 
fact that the RO has made every effort to assist the veteran 
in obtaining a hearing.  If it were not for the letter from 
the veteran's doctor, the Board would not have found good 
cause to reschedule the hearing.  

It is important for the veteran and his representative to 
understand that, in light of the history cited above, this 
will be the final effort of the VA to schedule a hearing.  If 
the veteran fails to attend his hearing, no further efforts 
will be undertaken by the VA to reschedule. 

38 C.F.R. 20.1304(d) states that a hearing shall be scheduled 
at the next available hearing date after the appellant or his 
representative gives notice that the contingency which gave 
rise to the failure to appear has been removed.  Therefore, 
on remand, a request should be made to the appellant and his 
representative to inform VA as to when the contingency has 
been removed.  Once an appropriate response has been 
received, another hearing should be scheduled.  

The most recent VA treatment records associated with the 
claims file are from December 2002.  Given the letter from 
the VA physician, referred to above, and the veteran's 
representative's assertion that he had recently reported an 
abnormal brain scan, it appears that more recent VA treatment 
records likely exist.  Such records are in constructive 
possession of VA and should be obtained on remand and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  If there are no such records, a 
negative reply should be obtained and associated with the 
claims file.  

Similarly, of record is an August 2004 statement from the 
veteran indicating that he has filed a claim for disability 
with the Social Security Administration.  A review of the 
record fails to show that those records have been requested.  
In the interest of assuring that the veteran's claims file is 
complete, and as the possibility exists that those records 
may contain evidence pertinent to his claims on appeal, 
efforts should be made on remand to obtain those records.  
See 38 U.S.C.A. § 5103A.  If there are no such records, a 
negative reply should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran and his 
representative requesting that either the 
veteran or his representative inform VA as 
to when the contingency that caused him to 
fail to appear at the November 2007 
hearing has been removed.  That letter 
should also inquire as to the dates and 
locations where he has received VA 
treatment since December 2002.  

2.  Then, schedule the veteran for the 
next available hearing before a traveling 
member of the Board.  

3.  Request records of VA treatment at the 
San Francisco, California VA Medical 
Center and any other locations that the 
veteran identifies, from October 2002, to 
the present.  Associate any records 
obtained with the claims file.  If no 
records are available, obtain a negative 
response and associate that response with 
the claims file.  

4.  Request all medical records and 
administrative determinations associated 
with any claim for disability benefits by 
the veteran with the Social Security 
Administration.  Associate any records 
obtained with the claims file.  If no 
records are available, obtain a negative 
response and associate that response with 
the claims file.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence obtained.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



